Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/12/2021 has been entered.
Claims 49-50, 60-62 and 68 are pending; and claims 1-48, 51-59, 62-67 have been cancelled.

 Response to Amendment
With regard to the 35 USC 112(a) written description and enable rejection, these rejections are withdrawn in view of the latest claim amendments which removed the claim terms “biological unit” and “trigger.” 
As for the 35 USC 112(b) rejection, the rejections are also withdrawn in view of cancellation of indefinite claim terms.
The 35 USC 102 and 103 rejections are also withdrawn since the rejections are no longer relevant in view of the claim amendments.

Claim Rejections - 35 USC § 101
Claims --49-50, 60-62 and 68 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claim subject matter in the claims are directed to organized human activities and natural phenomenon, without significantly more. 
The framework for establishing a prima facie case of lack of subject matter eligibility requires that the Examiner determine: (1) Does the claim fall within the four categories of patent eligible subject matter; (2a) prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon and (2a) prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application; and (2b) Does the claim recite additional elements that amount of significantly more than the judicial exception. 
Under Step (1): claim 49 is directed to a method for treating a disease or disorder, and thus, the claims fall under one of the four patent eligible categories. 
To Step 2(a) prong 1: 
Claim 49 recites: 
49. (Currently Amended) A method for treating a disease or disorder in a subject in need thereof, the method comprising 
exposing the subject in need thereof to at least one other subject who received treatment to the disease or disorder or to a biological sample derived therefrom, thereby treating said subject in need thereof, 
wherein said exposing is performed in a non-invasive manner, and 
wherein said treating comprises inducing reduction in the level of at least one of ALT, AST and IFNγ. 

As recited above, the method of the current application comprised entirely of only one step; that is, the “exposing” step that is intended to result in treating a subject and to reduce levels of ALT, AST and IFNγ. Under the broadest reasonable interpretation, the two ‘wherein’ clauses (italicized limitations) are treated as functional limitations, which are intended results of 
With regard to the exposing step, it is directed to exposing (non-invasively) a person to another person, wherein “exposing” refers to placed or situated at a certain distance one from the other (according to Applicant’s Specification pg. 24: 2nd paragraph). The concept of requiring one person to be exposed to another person falls under the abstract ideas groupings of certain methods of organizing human activity- managing relationships or interactions between people (including social activities, teaching and following rules or instructions). Specifically, requiring two persons to be exposed to each other by following rules of maintaining social interaction having minimal distances and with no physical contact, according to the Applicant’s Specification pg. 24: 3rd paragraph.
Regarding the “treating” by exposing step, which is no positively disclose in the claim. It is the Examiner’s understanding that the Applicant’s inventive concept of “treating” by exposing, is based on “the wave and/or transfer of energy nature of interaction between biological and non-biological entities”, which is a naturally occurring phenomenon. Thus, the “treating” step, including the “wherein” clause, overlays a natural phenomenon onto a method of organized human activities. As such, claim 49, which is explicitly recites an “exposing” step, and implicitly recites a “treating” step, wholly falls under patent-ineligible categories of abstract idea and natural phenomenon. 
As to dependent claims 50, 60 and 68, which further limits the type of subjects for the “exposing” step, are also patent-ineligible; because these claims do not recite additional elements or steps beyond the abstract ideas and/or natural phenomenon of the independent claim.
As to dependent claim 61, which further limits the type of disease in the “exposing” step is also patent-ineligible; because these claims do not recite additional elements or steps beyond the abstract ideas and/or natural phenomenon of the independent claim.
Under Step 2(a) prong 2: The Court defines the phrase “integration into a practical application” to require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. 
This judicial exception is not integrated into a practical application because the “treating” or treatment step recited in claim 49 is by “exposing” one subject to another subject that who has received treatment. Thus, the “treating” step wholly relies on the “exposing” step, which does not constitute a treatment in the manner that falls under MPEP 2106.05(e) and the Vanda Memo issued in June 2018. As for the “received treatment to the disease” limitation, this treatment step is not a positively recited treatment step, and does not explicitly disclose the type of treatment provided or the disease/condition that was treated. Thus cannot be interpreted to integrate the abstract idea and/or natural phenomenon into a practical application.  
The judicial exception is not integrated into a practical application because the independent claim 49 and dependent claims 50, 60-61 and 68 do not disclose an improvement to a functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), by use of a particular machine (MPEP 2106.05(b)), and/or effecting a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)).
Under Step 2b: None of the claims recite additional elements that are sufficient to amount to significantly more than the judicial exception because: the claims do not disclose any Berkheimer Analysis is rendered moot. 
Accordingly, claims 49-50, 60-61 and 68 are rejected under 35 USC 101 for reciting an abstract idea and natural phenomenon without significantly more.

	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 49-50, 60-61 and 68 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claim 49, the claim recites a single “exposing” step:
…exposing the subject in need thereof to at least one other subject who received treatment to the disease or disorder or to a biological sample derived therefrom, thereby treating said subject in need thereof…

The term “exposing” is interpreted according to the Applicant’s Specification pg.24 (see below). However, the italicized portion in this limitation refers to a non-specific “treatment” to a any possible treatment reasonably associated with a disease/condition. The Applicant’s Disclosure has not provide sufficient disclosure to cover the wide range of possible treatments with associated diseases/conditions as recited in 49; more specifically, as linked to the treating by “exposing” step. 
In other words, the Applicant’s Specification discloses a treatment by exposing one entity to a triggered entity, in which the trigger/stimulus is a specific type of treatment to a specific type of diseases. Therefore, it is the Examiner’s understanding that the inventive concept of treatment by “exposing” relies on particular subjects (i.e. triggered entities) with specific health conditions having under gone very specific treatments). In view of this, the wide range of possible treatment(s) and disease/disorder recited in claim 49 is not enabled by the current Disclosure.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." For the current application, the following wands factors are analyzed:
(A) The breadth of the claims: the breadth of the claims is very broad, and the Disclosure is not sufficient in describing whether any possible condition and associated treatment can be used in the “exposing” step as recited in at least the independent claim.
(C) The state of the prior art: the state of the prior art is unclear because “exposing” a subject to another subject for treatment appears unique to the particular scenarios described by the Applicant.
(G) The existence of working examples
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure: the amount of experimentation would be great due to insufficient description, and the broadness of the claims.
In view of the above, the Examiner suggests amending claim 49 to add a “treatment” step to precede the “exposing” step, this “treatment” step should describe providing specific treatments to a first subject having specific diseases and conditions.
Dependent claims 50, 60-61 and 68 are rejected as dependent on a rejected independent claim.
Claim Objections
Claim 49 is objected to because of the following informalities: the acronyms “ALT”, “AST” and “IFNγ” should be defined in the claim. Appropriate correction is required.

Note to Applicant Regarding Claim Interpretation
Regarding the term “exposing”, the Examiner’s interpretation is according to the Applicant’s Specification pg. 24 middle paragraph:
Therefore by the term "exposing" in the context of the target triggered non-target entities it is meant that these entities are placed or situated at a certain distance one from the other, as detailed below. It should be appreciated however, that in certain embodiments, no physical direct contact between the entities exists.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 49-50, 60-61 and 68 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amodei et al. US 2011/0172826 A1 (Applicant’s IDS, hereinafter “Amodei”, previously cited).
Regarding claim 49, Amodei discloses a method for treating a disease or disorder in a subject in need thereof, the method comprising 
exposing the subject in need thereof to at least one other subject who received treatment to the disease or disorder or to a biological sample derived therefrom, thereby treating said subject in need thereof ([0075-0080] injecting the subject/tissue with the device, i.e. syringe containing the altered microorganism-interpreted as “other subject” in the claim; see [0227] for other ways of exposing the subject to said altered microorganism, and also see [0122, 0124-0125] microorganisms receiving treatment in the form of chemical, physical and or genetic alteration, the alteration here is interpreted as “received treatment to the disease or disorder” in the claim), 
wherein said exposing is performed in a non-invasive manner ([0227:1st sentence] topical administration is non-invasive), and
wherein said treating comprises inducing reduction in the level of at least one of ALT, AST and IFNγ (see [0236: Table 2] which lists Hepatitis, and associated markers, including Interferon, i.e. IFN, protease inhibitors. Also see [0338: 2nd sentence] which discusses treatment for hepatitis Types A-C, which is marked by increase in the recited markers. This is sufficient to meet the functional limitation). 
Regarding claim 50, Amodei discloses a method according to claim 49, wherein said subject in need thereof and said at least one other subject are[0085:3rd sentence] mammals)  
Regarding claim 60, Amodei discloses a method according to claim 49, wherein said subject in need thereof and said at least one other subject are human. ([0085:5th sentence] primate mammals including humans)  
Regarding claim 61, Amodei discloses a method according to claim 60, wherein said disease or disorder is damaged liver and hepatitis. (see rejection to claim 49 above)
Regarding claim 68, Amodei discloses a method according to claim 60, wherein the biological sample comprises blood. ([0143: 5th sentence] “the modified biological cell includes at least one blood cell…”)

Note to Applicant
Aside from the 35 USC 102 rejection above, due to the broadness of the independent claim 49, the following is an alternative rejection rationale since the claim does not specify how treatment leads to reduction of ALT, AST, and/or IFNγ. 
The alternative rejection rational: 
1) treating a subject using traditional treatment methods, 
2) exposing a subject in need, by talking to or following treatment instructions from, the other (treated) subject, and 

wherein the result of the exposing leads to reduction of ALT, AST, and/or IFNγ by following traditional treatment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/SHIRLEY X JIAN/Examiner, Art Unit 3792                                                                                                                                                                                                        
January 15, 2022